                  SETTLEMENT AGREEMENT -- ATTACHMENT B

             STIPULATED MODIFICATIONS TO GENERAL ASSISTANCE
                     EMERGENCY HOUSING PROCEDURES

1.    The Department shall revise the General Assistance Emergency Housing Program
Procedure for Categorical Eligibility as follows:

      •       A household that includes a person with a disability, includes someone who
      receives SSI, SSDI, VA disability benefits, Medicaid for the Aged, Blind and Disabled
      (MABD), or whose health care professional provides documentation that the individual is
      unable to work due to a disability for at least three months (when the disability
      significantly impairs activities of daily living (ADL) or those enrolled, or likely eligible
      for Choices for Care, Developmental Services, CRT, Brain Injury program, Attendant
      services, [you may request housing beyond the 84 nights, 30 days at a time, if actively
      working with a service provider to find permanent housing (See EH-755)].

      •      A household that includes a person with a disability. A person with a disability is:

             1.      A person, includes someone who receives SSI, SSDI, VA disability
             benefits, Medicaid for the Aged, Blind and Disabled (MABD); or

             2.      A person whose health care professional or counselor from the Division of
             Vocational Rehabilitation provides documentation that the individual is unable to
             work more than an average of 20 hours a week over the next three months due to
             a disability for at least three months; or

             3.      A person whose health care professional or counselor from the Division of
             Vocational Rehabilitation provides documentation that the individual was unable
             to work more than an average of 20 hours a week over the past three months due
             to a disability.

             [You may request housing beyond the 84 nights, 30 days at a time when a
             disability significantly impairs activities of daily living (ADL), or you or a
             household member are enrolled in or likely eligible for Choices for Care,
             Developmental Services, CRT, Brain Injury program, Attendant services, if you
             are actively working with a service provider to find permanent housing (See EH-
             755)]
      •      Verification required:

             •      The GA Housing Disability Verification Form OR a 210A, or letter or
             other documentation (such as a 210A) from a provider health care professional or
             a Division of Vocational Rehabilitation counselor




                                               10
                     • Applicant must be is unable to work more than an average of 20 hours a
                     week over the next three months due to a disability for at least 3 months or
                     was unable to work more than an average of 20 hours a week over the past
                     three months due to a disability

                     • 210A questions 6 (How long do you expect this illness, injury or
                     condition to last?) and 9 (If this individual is unable to work at his or her
                     usual occupation, could he or she work in any other type of employment?)
                     must be completed,

                     • 210A forms and other medical documentation of disability from a health
                     care provider are is valid for 90 days from the date they are it is signed.
                     Once the 90-day period ends, request updated verification if the applicant
                     is still eligible for housing.

2.      The Department shall revise the General Assistance Emergency Housing Program
Procedures to provide for the variance process as added to Rule EH-720. The notice of decision
for an applicant or participant who is denied under the disability prong in Rule EH-720 will
describe the variance process as added to Rule EH-720.

3.    The Department shall revise the General Assistance Emergency Housing Program
Procedures to add the following additional provisions:

   a. Right to apply: All persons interested in applying for GA emergency housing shall be
      granted the opportunity to do so.

   b. Notice of decision: All applicants who are denied will be provided with a written notice
      of the decision.
   c. The Department may be able to provide assistance in obtaining needed documentation of
      disability upon request from the applicant and where the applicant has been unable to do
      so due to their physical, mental, or other difficulties.




                                              11
